DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant Office Action is in response to communication filed on 12/13/2021.
Claims 3-4 are pending. Claim 3 is the base independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an amendment request by Yi Chen (RN 71437) on 12/13/2021.
The application has been amended as follows: 
Claims 1-2 are canceled.
Claim 3 is amended: A system for accelerating clouding gaming over overlay network, comprising: 
one or more interactive-streaming-based application servers, 
one or more end users, 
a plurality of overlay nodes, and
one or more control centers,
wherein a control center selects which application server to serve a given end user’s request and determines whether an underlay path or an overlay path should be used to serve the end user’s request,
wherein the end user’s request is sent to the selected application server for video data;
wherein upon determining an overlay path should be used to serve the end user’s request, the control center performs an overlay routing method to construct a logical network topology with the overlay nodes as vertexes and links between the overlay nodes as the edges and selects an overlay path for the end user based on the network statuses measured and reported by the overlay nodes and the logical network topology;
wherein information of the overlay path selected by the control center is stored in metadata encapsulated with the video data; 
wherein the overlay nodes route the video data according to the information stored in said metadata to the end user;
wherein the network status includes network delay, delay jitter, packet loss, underlay links, and available bandwidth of underlay links; and
wherein the overlay routing method routes end users’ requests in a regret-greedy manner, wherein a regret value is calculated for each end user whose request has not be served considering all available candidate overlay paths, wherein the regret value is calculated by computing a difference between a first candidate overlay path with lowest path costs and a second candidate overlay path with the second lowest traffic costs; and wherein the overlay routing method assigns overlay paths to end users in an order according to each end user’s regret value.

Claim 4 is amended: The system of claim 3, wherein an end user among the end users with the highest regret value is assigned with an overlay path first.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record by incorporating allowable subject matters as a whole in the newly amended independent claim 3.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding dependent claim 4, the claim is allowable since it is depended upon an allowed base claim as set forth above.
Therefore, for the reasons discussed, claims 3-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619